Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CONTINUED EXAMINATION UNDER 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/22 has been entered.
ALLOWABLE SUBJECT MATTER
The indicated allowability of claim 1-15 is withdrawn in view of the new interpretation of reference(s) KOISO et al. (U.S. Publication 2009/0164284).  Rejections based on the newly cited reference(s) follow.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 7-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by-
KOISO et al. (U.S. Publication 2009/0164284)
As to claims 1 & 13-15, KOISO discloses an image processing apparatus comprising: one or more processors (37, Fig. 1 & [0053] discloses a central processing unit “CPU”); and a memory (34, Fig. 1 & [0053] discloses a program storage section) storing one or more programs configured to be executed by the one or more processors (37, Fig. 1 & [0053] discloses a central processing unit “CPU”), the one or more programs including instructions for: detecting an object and tracking the object in images to be processed, the images being sequential with respect to time (Koiso [0042]-[0049], [0062]-[0067], [0106], [0144]-[0145], figs. 9 and 10, where Koiso teaches control section (37) for detecting customer shopping pattern in sub-area specified); determining a stay time for which the object stays, on the basis of a result of the tracking (Koiso [0042]-[0049], [0062]-[0067], [0097], [0106]-[0107], [0144]-[0145], figs. 1, 9, 10 and 19, where Koiso teaches detecting the movement of customers shopping pattern, the line flow of movement of customers are tracked to create a pattern for each customer and/or group of customers in other words time spent in each area of the shop); and specifying, on the basis of the result of the tracking, one predetermined location from a plurality of predetermined locations included in the images to be processed, and associating the specified one predetermined location with the stay time (Koiso [0062]-[0067], [0106]-[0107], [0144]-[0145], figs. 9, 10 and 19, where Koiso teaches detecting staying time data from customer shopping pattern data in the specified sub-area, and then compares this staying time data and the stay determination condition data), wherein the tracking is performed by detecting the object from the images which each of areas for measuring the stay time corresponding to one of the plurality of predetermined locations is not set (Koiso [0062]-[0067], [0106]-[0107], [0144]-[0145], figs. 9, 10 and 19, where Koiso teaches detecting staying time data from customer shopping pattern data in the specified sub-area, and then compares this staying time data and the stay determination condition data.  As to “which each of areas for measuring the stay time corresponding to one of the plurality of predetermined locations is not set”, examiner has carefully reviewed limitations and submits that this would be true @ iterative 1 of this device wherein stored data has yet to be accumulated.), and in the specifying, the one predetermined location is specified from the plurality of predetermined locations on the basis of a distance between the object and the plurality of predetermined locations, or an orientation of the object in the result of the tracking, and in the associating, the specified one predetermined location is associated with the determined stay time as a stay time with respect to the specified one predetermined location (Koiso [0062]-[0067], [0106]-[0107], [0144]-[0145], figs. 9, 10 and 19, where Koiso teaches detecting staying time data from customer shopping pattern data in the specified sub-area, and then compares this staying time data and the stay determination condition data.  Fig. 8 & [0061-0063] discloses sub areas are identified via area corner coordinates. Objects tracking coordinates are compared to the area corner coordinates to indicate location area in store. (i.e. distance)).
As to claim 7, KOISO discloses everything as disclosed in claim 2. In addition, KOISO discloses wherein when specifying the predetermined location on the basis of an orientation of the object, the associating unit specifies the one predetermined location on the basis of an orientation of the object considered to be in a static state in the result of the tracking. (Fig. 21 & See [0153]) ([0060-0067, 0098-0111] & Fig. 8-10)
As to claim 8, KOISO discloses everything as disclosed in claim 2. In addition, KOISO discloses wherein when specifying the predetermined location on the basis of an - 24 -10203647US01/P220-0273US orientation of the object, the associating unit specifies the one predetermined location, of the plurality predetermined locations, on the basis of an orientation of an object at each of locations of the object in the result of the tracking. (Fig. 21 & See [0153]) ([0060-0067, 0098-0111] & Fig. 8-10)
As to claim 9, KOISO discloses everything as disclosed in claim 1. In addition, KOISO discloses wherein the result of the tracking includes information of a time at which the object has been detected; and the determining unit determines the stay time on the basis of the information of the time at which the object has been detected. (See Fig. 2-3 & [0037, 0051])
As to claim 10, KOISO discloses everything as disclosed in claim 9. In addition, KOISO discloses wherein the determining unit determines the stay time on the basis of an amount of time that has passed from a time at which the object has first been detected to a time at which the object has last been detected, the times being included in the result of the tracking. (See Fig. 13, [0078] & Corresponding Paragraphs)
As to claim 11, KOISO discloses everything as disclosed in claim 9. In addition, KOISO discloses wherein on the basis of a movement distance of the object among the images to be processed that are sequential with respect to time, the determining unit excludes, from the stay time, a period in which the object is determined to be moving. (See Fig. 13, [0078] & Corresponding Paragraphs)
As to claim 12, KOISO discloses everything as disclosed in claim 9. In addition, KOISO discloses wherein information of detection locations of the object in the images to be processed is included in the result of the tracking; and the determining unit determines the stay time on the basis of a detection - 25 -10203647US01/P220-0273US location, among the detection locations of the object in the result of the tracking, that is within a predetermined range from the one predetermined location. (See Fig. 13, [0078] & Corresponding Paragraphs)
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KOISO et al. (U.S. Publication 2009/0164284) in view of Mummareddy et al. (U.S. Patent 8,098,888)
As to claim 5, KOISO discloses everything as disclosed in claim 2 but is silent to wherein the images to be processed are images obtained by shooting a predetermined area; and the associating unit calculates the distance in an image obtained by carrying out a coordinate transform that causes the images to be processed to correspond to a space of the area.
However, Mummareddy’s Fig. 9 & Column 10 Lines 10-33 discloses wherein the images to be processed are images obtained by shooting a predetermined area; and the associating unit calculates the distance in an image obtained by carrying out a coordinate transform that causes the images to be processed to correspond to a space of the area.
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify KOISO’s disclosure to include the above limitations in order to reconcile and create a linear coordinate systems among multiple cameras with varying orientations.  
Claims 3-4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over KOISO et al. (U.S. Publication 2009/0164284) in view of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) “Optimum Value”
As to claim 3, KOISO discloses everything as disclosed in claim 2 but is silent to wherein when specifying the predetermined location on the basis of a distance from the object, the associating unit specifies one predetermined location, of the plurality of predetermined locations, having the smallest distance from any of locations of the object in the result of the tracking, and associates the specified predetermined location with the stay time.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein when specifying the predetermined location on the basis of a distance from the object, the associating unit specifies one predetermined location, of the plurality of predetermined locations, having the smallest distance from any of locations of the object in the result of the tracking, and associates the specified predetermined location with the stay time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claim 4, KOISO discloses everything as disclosed in claim 2 but is silent to wherein when specifying the predetermined location on the basis of a - 23 -10203647US01/P220-0273US distance from the object, the associating unit specifies one predetermined location, of the plurality of predetermined locations, having the smallest total distance from each of locations of the object in the result of the tracking, and associates the specified predetermined location with the stay time.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein when specifying the predetermined location on the basis of a - 23 -10203647US01/P220-0273US distance from the object, the associating unit specifies one predetermined location, of the plurality of predetermined locations, having the smallest total distance from each of locations of the object in the result of the tracking, and associates the specified predetermined location with the stay time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claim 6, KOISO discloses everything as disclosed in claim 2 but is silent to wherein when specifying the predetermined location on the basis of an orientation of the object, the associating unit specifies the one predetermined location, of the plurality of predetermined locations, on the basis of an orientation of an object closest to each of the predetermined locations in the result of the tracking.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein when specifying the predetermined location on the basis of an orientation of the object, the associating unit specifies the one predetermined location, of the plurality of predetermined locations, on the basis of an orientation of an object closest to each of the predetermined locations in the result of the tracking, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661